           Case 1:19-vv-00536-UNJ Document 30 Filed 06/29/20 Page 1 of 2




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-0536V
                                         UNPUBLISHED


    CHARLES BRANDT,                                           Chief Special Master Corcoran

                         Petitioner,                          Filed: May 22, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                           Table Injury; Influenza (Flu) Vaccine;
                                                              Guillain-Barre Syndrome (GBS)
                        Respondent.


Theodore J. Hong, Maglio Christopher & Toale, PA, Seattle, WA, for Petitioner.

Adriana Ruth Teitel, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

      On April 11, 2019, Charles Brandt filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that he suffered from Guillain-Barré syndrome
(“GBS”) as a result of an influenza (“flu”) vaccine administered to him on September 30,
2017. Petition at 1. The case was assigned to the Special Processing Unit of the Office
of Special Masters.

       On May 22, 2020, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, Respondent states that “[b]ased on the medical records outlined

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
         Case 1:19-vv-00536-UNJ Document 30 Filed 06/29/20 Page 2 of 2




above, petitioner has satisfied the criteria set forth in the revised Vaccine Injury Table
and the Qualifications and Aids to Interpretation, which affords petitioner a presumption
of causation if onset of GBS occurs between three and forty-two days after receipt of a
seasonal flu vaccination and there is no apparent alternative cause. 42 C.F.R. §
100.3(a)(XIV)(D), (c)(15). Additionally, the medical records demonstrate that petitioner
has experienced the residual effects of his GBS for more than six months. See 42
U.S.C. § 300aa-13(a)(1)(B); 42 U.S.C. § 300aa-11(c)(1)(D)(I). Therefore, based on the
case record as it now stands, petitioner has satisfied all legal prerequisites for
compensation under the Act.” Id. at 6.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                             2
